Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The disclosure does not describe the “theoretical maximum allocable quantity”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 recite “system for determining container load units (CLUs) from dispatch load units (DLUs) comprising” (steps a-g).  The corresponding structure that perform the series of the steps a-g is not clear. For the purpose of examination, the “system” is interpreted as a general purpose computer to perform the recited functions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int'l, 573 U.S._ (2014). Claims 1-20 each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
MPEP 2106 Step 2A - Prong 1:
The claims are directed to the abstract idea of determining container load units from dispatch load units  (as shown in the recited representative functions of the independent claims- providing a list of items with a quantity and weight associated with each said item; (b) accessing a DLU database for multiple dispatch load units each comprising exterior height, exterior length, exterior width, gross weight, placement direction, maximum stacks and orientation data; (c) identifying from said DLU database one or more suitable DLUs for each said item to define a group of IDLUs; (d) calculating the quantity of IDLUs for each item; (e) accessing a CLU database for multiple container load units each comprising interior length, interior width, interior height and maximum load data; (f) calculating the quantity of CLUs from IDLUs based on the DLU and CLU databases; and (g) allocating the IDLUs to each selected container load unit CLU to construct a table comprising items and quantities of IDLUs and CLUs.)  

 This qualifies as a method of organizing human activities because it recites collecting and analyzing information for the dispatch planning behaviors and related transactional/commercial calculations and activities regarding (i.e., commercial or legal interaction). Additionally, aside from the general technological environment (addressed below), it covers purely mental processes (e.g., a person calculating quantity of items needed to be dispatch and select the containers to transport the items) which are similar to the abstract idea of Claim 1 (a method of 
	It is similar to other abstract ideas held to be non-statutory by the courts (see Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343 (Fed. Cir. 2014)—data collection, recognition of data within the collected data, and storage of that recognized data; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)—process of gathering and analyzing information of a specified content, then displaying the results.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").
MPEP 2106 Step 2A - Prong 2:
	This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application.
The elements merely serve to provide a general technological environment (e.g., computers and the Internet) in which to carry out the judicial exception ("system”- recited at a high level of generality). Although they have and execute instructions to perform the abstract idea itself, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to “apply it”. 
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  

	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir.
2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Flere, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A
Prong 2. Moreover, the additional elements recited are known and conventional generic computing elements ("system” see published Specification Paragraphs:[0010]. The system can be modularized and be an add-on module to a CRM modeling and planning system, and to an ERP modeling and transactional operations system, making the invention available to different audiences with different needs). The Specification describes these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the 
	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional."' SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayov. Prometheus, 566 U.S. 66, 73 (2012)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Structure  

	There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Dependent Claims Step 2A:
	The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented. Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea (e .g. using computers to communicate data). 
Dependent Claims Step 2B:
	The dependent claims merely use the same general technological environment and instructions to implement the abstract idea. Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

In addition to being directed to an abstract idea, claims 1-20 do not fall into any of the statutory categories of invention because it recites software perse (i.e., program code not 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 13-5, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over IZAWA et al., (JP 2005-178958 A)  in view of High et al (US 2017/0161673) in further view of Sun et al( US 2015/0081360 A) 
As per claim 1, 
A system for determining container load units (CLUs) from dispatch load units (DLUs) comprising:(a) providing a list of items with a quantity and weight associated with each said item; (page 2, paragraph 8, when the order information input means (21) is input, the dispatch information calculating means (24) for obtaining the number of transport vehicles or the type of transport vehicle is obtained. In the stage where there is time before installation, the number of transport vehicles or the type of transport vehicle according to the order can be calculated. For example, the volume or weight of the packaging form per flight is large, and the number of dispatch vehicles If there is a shortage, or if the volume or weight of the packaging form per flight is small and the vacant space in the transport vehicle becomes large, it is possible to adjust changes in advance with customers, delivery time, delivery quantity, etc. Page 3 paragraph 1, ) 
(b) accessing a DLU database for multiple dispatch load units each comprising exterior height, exterior length, exterior width, gross weight (c) identifying from said DLU database one or more suitable DLUs for each said item to define a group of IDLUs; (d) calculating the quantity of IDLUs for each item;  (Page 3, paragraph 7,  A packaging information database 22 that is packaging information storage means for storing at least one of the packaging information representing the external dimensions, volume and weight of the set packaging form, and for delivering the ordered product to the customer A transport information database 23 serving as a transport information storage means for storing at least one of the transport information representing the volume, loading weight and transport route set for each type of transport vehicle, and the order information database 21 is entered into the order information database 21 based on the packaging information database 22 and the transport information database 23) ( page 4 paragraphs 5-8,  (Expression 1) Weight per flight = (Product A: Order quantity (XX) ÷ Number of containers per box (X1) × weight of one box (Y1)) + (Product B: Order quantity (YY) ÷ 1 Number of accommodation per box (X2) × weight of one box (Y2)) + (product C: order quantity (YY) ÷ number of accommodation per box (X3) × weight of one box (Y3)). Similarly, the volume per flight can be obtained as shown in the following (Formula 2).   (Expression 2) Volume per flight = (Product A: Order quantity (XX) ÷ Number of containers per box (X1) × Volume of one box (Z1)) + (Product B: Order quantity (YY) ÷ 1 Number of accommodation per box (X2) × volume of one box (Z2)) + (product C: order quantity (YY) ÷ number of accommodation per box (X3) × volume of one box (Z3)). Then, based on the obtained volume and weight of the ordered item, vehicle allocation information such as the number of vehicles to be transported or the vehicle type is obtained based on the transportation information database 23.  See also, page 2, paragraph 8 ) Izawa does not teach placement direction, maximum stacks and orientation data however, this is taught by High ( par.24, determine, based on data representing at least one of size, weight, and product characteristic parameters for one or more products 120 on an electronic packing list, at least one of size and shape parameters of the cargo space 110 of the delivery vehicle, and one or more packing rules for the products 120, a loading location and orientation for each of the products 120 in the cargo space 110 of the delivery vehicle where the products 120 designated for delivery to the retail sales facility 140 are to be loaded. the control unit 210 is programmed to generating the step-by step instructions for loading the products 120 into the cargo space 110 based on packing rules including but not limited to: lighter cases and products on top of heavier products and cases, even weight distribution when Stacking the products 120, maximum cube before the maximum weight is reached, crush factors, full pallet freight vs. non-full pallet freight, conveyable vs. non-conveyable freight, unloading order needed, or the like. The control unit 210 is programmed to process one or more of these factors to generate the step by-step instructions for placing the products 120 onto a loading conveyor and/or stacking and orienting the products 120 in the cargo space 110 in an optimized way for safety of the products 120, shifting weight, and future unloading. Par.12, stacking limitations of the products. ) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the product placement direction, orientation, and maximum stacking features for the same reasons it is useful in High-namely, to  provide more efficient stacking of the products in the cargo space of the delivery vehicle, safer transportation of the products, and more efficient retrieval of the products from the cargo area of the delivery vehicle when the products are delivered to the retail sales facilities (High: Par.48) Moreover, this is merely combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
 (e) accessing a CLU database for multiple container load units ( page 3 paragraph 1, The transportation information storage means (23) for storing at least one of the transportation information representing the volume, loading weight and transportation route set for each vehicle type) Izawa does not teach each comprising interior length, interior width, interior height and maximum load data, however, this is taught by High ( par.37, The electronic data representing size and shape parameters specific to the cargo space 110 in which the products 120 will be delivered to the retail sales facility 140, and which may be obtained by the electronic inventory management device 150 from the inventory management database 155, may include physical attributes of the cargo space 110 including but not limited to: total interior volume, length, width, height, shelf space, special storage compartments/areas, or the like. Par.24, par.39) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the container’s interior dimension and load data features for the same reasons it is useful in High-namely, to  provide more efficient stacking of the products in the cargo space of the delivery vehicle, safer transportation of the products, and more efficient retrieval of the products from the cargo area of the delivery vehicle when the products are delivered to the retail sales facilities (High: Par.48) Moreover, this is merely combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
(f) calculating the quantity of CLUs from IDLUs based on the DLU and CLU databases; (g) allocating the IDLUs to each selected container load unit CLU, construct a data structure   comprising items and quantities of IDLUs and CLUs.   (page 3 paragraph 1, The vehicle allocation information calculating means (24) for which the vehicle type of the transport vehicle is required, the vehicle allocation information input means (25) for inputting the vehicle type and the number of vehicle allocation of the transport vehicle arranged in advance according to the prospect, and the vehicle allocation information calculation means (24 The vehicle allocation information determining means (26) for comparing the vehicle allocation information obtained by (1) with the vehicle allocation information input by the vehicle allocation information input means (25). Page3 paragraph 6, A packaging information database 22 that is packaging information storage means for storing at least one of the packaging information representing the external dimensions, volume and weight of the set packaging form, and for delivering the ordered product to the customer A transport information database 23 serving as a transport information storage means for storing at least one of the transport information representing the volume, loading weight and transport route set for each type of transport vehicle, and the order information database 21 Is entered into the order information database 21 based on the packaging information database 22 and the transport information database 23. Dispatch information calculation means 24 that requires the minimum required number of transport vehicles or the type of transport vehicle on which the ordered product is mounted, and dispatch information that inputs the dispatch information of the transport vehicle type and the number of transport vehicles arranged in advance, page 4 paragraphs 5-8,  In step 220, vehicle allocation information such as the number of vehicles allocated or the vehicle type of the transport vehicle is obtained in accordance with the ordered product, and the packaging information database 22 and the transport information database 23 are obtained from the type of the order information and the vehicle model of the transport vehicle. Based on this, for example, the volume or weight per delivery flight is obtained. Here, how to obtain this volume or weight will be described. First, the packaging information database 22 stores basic data serving as basic units such as the number of pieces accommodated, the weight, and the volume in the packaging form for each product type.) Izawa does not explicitly teach construct a table, however, this is taught by Sun (Fig.4A-F, par.39, par.43-46, shipping order table, delivery block table) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the database table features for the same reasons it is useful in Sun-namely, to arrange and format data employable by the order/vehicle assignment application to assign shipping orders to delivery vehicles. (Sun; Par.39) Moreover, this is merely combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have 

 As per claim 2, Izawa in view of High and Sun teaches claim 1. Izawa does not teaches:
Packing database (page 4 paragraph 2, the packaging information database 22 is information relating to the packaging form of the ordered product. The packaging form is set for each type (for example, product product number) and the number, weight, volume, etc. of the packaging form are set) .and steps (d), (f) and ( g),  Izawa does not explicitly teach the packing preference,  however, this is taught by High  ( par.18, Such electronic data may include but is not limited to: size, weight, shape, and/or other product characteristic parameters associated with each of the products 120; size and shape parameters associated with the cargo space 110; and an electronic packing list and/or packing rules associated with the products 120. par.24, determine, based on data representing at least one of size, weight, and product characteristic parameters for one or more products 120 on an electronic packing list, at least one of size and shape parameters of the cargo space 110 of the delivery vehicle, and one or more packing rules for the products 120, a loading location and orientation for each of the products 120 in the cargo space 110 of the delivery vehicle where the products 120 designated for delivery to the retail sales facility 140 are to be loaded. the control unit 210 is programmed to generating the step-by step instructions for loading the products 120 into the cargo space 110 based on packing rules including but not limited to: lighter cases and products on top of heavier products and cases, even weight distribution when Stacking the products 120, maximum cube before the maximum weight is reached, crush factors, full pallet freight vs. non-full pallet freight, conveyable vs. non-conveyable freight, unloading order needed, or the like. The control unit 210 is programmed to process one or more of these factors to generate the step by-step instructions for placing the products 120 onto a loading conveyor and/or stacking and orienting the products 120 in the cargo space 110 in an optimized way for safety of the products 120, shifting weight, and future unloading. Par.12,) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the packing preference features for the same reasons it is useful in High-namely, to provide more efficient stacking of the products in the cargo space of the delivery vehicle, safer transportation of the products, and more efficient retrieval of the products from the cargo area of the delivery vehicle when the products are delivered to the retail sales facilities (High: Par.48).  Moreover, this is merely combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 13, Izawa teaches: 
A system for determining container load units (CLUs) from dispatch load units (DLUs) comprising:(a) providing a list of items with a quantity associated with each said item; (page 2, paragraph 8, when the order information input means (21) is input, the dispatch information calculating means (24) for obtaining the number of transport vehicles or the type of transport vehicle is obtained. In the stage where there is time before installation, the number of transport vehicles or the type of transport vehicle according to the order can be calculated. For example, the volume or weight of the packaging form per flight is large, and the number of dispatch vehicles If there is a shortage, or if the volume or weight of the packaging form per flight is small and the vacant space in the transport vehicle becomes large, it is possible to adjust changes in advance with customers, delivery time, delivery quantity, etc. Page 3 paragraph 1, )
(b) providing an DLU database for multiple DLUs each comprising exterior dimensional data; (c) identifying from said DLU database a group of items specific DLUs (IDLUs) for each said item (d) calculating the quantity of IDLUs for each item; (Page 3, paragraph 7,  A packaging information database 22 that is packaging information storage means for storing at least one of the packaging information representing the external dimensions, volume and weight of the set packaging form, and for delivering the ordered product to the customer A transport information database 23 serving as a transport information storage means for storing at least one of the transport information representing the volume, loading weight and transport route set for each type of transport vehicle, and the order information database 21 is entered into the order information database 21 based on the packaging information database 22 and the transport information database 23) ( page 4 paragraphs 5-8,  (Expression 1) Weight per flight = (Product A: Order quantity (XX) ÷ Number of containers per box (X1) × weight of one box (Y1)) + (Product B: Order quantity (YY) ÷ 1 Number of accommodation per box (X2) × weight of one box (Y2)) + (product C: order quantity (YY) ÷ number of accommodation per box (X3) × weight of one box (Y3)). Similarly, the volume per flight can be obtained as shown in the following (Formula 2).   (Expression 2) Volume per flight = (Product A: Order quantity (XX) ÷ Number of containers per box (X1) × Volume of one box (Z1)) + (Product B: Order quantity (YY) ÷ 1 Number of accommodation per box (X2) × volume of one box (Z2)) + (product C: order quantity (YY) ÷ number of accommodation per box (X3) × volume of one box (Z3)). Then, based on the obtained volume and weight of the ordered item, vehicle allocation information such as the number of vehicles to be transported or the vehicle type is obtained based on the transportation information database 23.  See also, page 2, paragraph 8 )
(e) providing a CLU database for multiple container load units each comprising interior dimensional data; ( page 3 paragraph 1, The transportation information storage means (23) for storing at least one of the transportation information representing the volume, loading weight and transportation route set for each vehicle type) does not explicitly teach interior dimensional data, however, this is taught by High ( par.37, The electronic data representing size and shape parameters specific to the cargo space 110 in which the products 120 will be delivered to the retail sales facility 140, and which may be obtained by the electronic inventory management device 150 from the inventory management database 155, may include physical attributes of the cargo space 110 including but not limited to: total interior volume, length, width, height, shelf space, special storage compartments/areas, or the like. Par.24, par.39) 
 (f) calculating the quantity of CLUs from IDLUs based on the DLU and CLU databases; and (g) allocating the IDLUs to selected CLUs to construct a data structure comprising items and corresponding IDLUs and CLUs  (page 3 paragraph 1, The vehicle allocation information calculating means (24) for which the vehicle type of the transport vehicle is required, the vehicle allocation information input means (25) for inputting the vehicle type and the number of vehicle allocation of the transport vehicle arranged in advance according to the prospect, and the vehicle allocation information calculation means (24 The vehicle allocation information determining means (26) for comparing the vehicle allocation information obtained by (1) with the vehicle allocation information input by the vehicle allocation information input means (25). Page3 paragraph 6, A packaging information database 22 that is packaging information storage means for storing at least one of the packaging information representing the external dimensions, volume and weight of the set packaging form, and for delivering the ordered product to the customer A transport information database 23 serving as a transport information storage means for storing at least one of the transport information representing the volume, loading weight and transport route set for each type of transport vehicle, and the order information database 21 Is entered into the order information database 21 based on the packaging information database 22 and the transport information database 23. Dispatch information calculation means 24 that requires the minimum required number of transport vehicles or the type of transport vehicle on which the ordered product is mounted, and dispatch information that inputs the dispatch information of the transport vehicle type and the number of transport vehicles arranged in advance, page 4 paragraphs 5-8,  In step 220, vehicle allocation information such as the number of vehicles allocated or the vehicle type of the transport vehicle is obtained in accordance with the ordered product, and the packaging information database 22 and the transport information database 23 are obtained from the type of the order information and the vehicle model of the transport vehicle. Based on this, for example, the volume or weight per delivery flight is obtained. Here, how to obtain this volume or weight will be described. First, the packaging information database 22 stores basic data serving as basic units such as the number of pieces accommodated, the weight, and the volume in the packaging form for each product type.) Izawa does not explicitly teach construct a table, however, this is taught by Sun (Fig.4A-F, par.39, par.43-46, shipping order table, delivery block table) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the database table features for the same reasons it is useful in Sun-namely, to arrange and format data employable by the order/vehicle assignment application to assign shipping orders to delivery vehicles. (Sun; Par.39) Moreover, this is merely combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

 As per claim 14, Izawa in view of High and Sun teaches claim 13. Izawa does not teaches:
While Izawa  teaches each of the selected CLUs, Izawa  does not explicitly teach constructing a packing model for a cargo space.  However, High teaches that ( Par.12, Step-by-step product loading instructions indicating a location in the cargo space where each product is to be loaded and the orientation in which the product is to be loaded into the predetermined location.Par.25, par.38) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the packing model  feature for the same reasons it is useful in High-namely, to  provide more 

As per claim 15, Izawa in view of High and Sun teaches claim 13. 

Izawa in view of High and Sun teaches  one or more of steps (b), (d) and (f).  
Izawa does not explicitly teach the preference database, employing the preference database, however, this is taught by High  ( par.18, Such electronic data may include but is not limited to: size, weight, shape, and/or other product characteristic parameters associated with each of the products 120; size and shape parameters associated with the cargo space 110; and an electronic packing list and/or packing rules associated with the products 120. par.24, determine, based on data representing at least one of size, weight, and product characteristic parameters for one or more products 120 on an electronic packing list, at least one of size and shape parameters of the cargo space 110 of the delivery vehicle, and one or more packing rules for the products 120, a loading location and orientation for each of the products 120 in the cargo space 110 of the delivery vehicle where the products 120 designated for delivery to the retail sales facility 140 are to be loaded. the control unit 210 is programmed to generating the step-by step instructions for loading the products 120 into the cargo space 110 based on packing rules including but not limited to: lighter cases and products on top of heavier products and cases, even weight distribution when Stacking the products 120, maximum cube before the maximum weight is reached, crush factors, full pallet freight vs. non-full pallet freight, conveyable vs. non-conveyable freight, unloading order needed, or the like. The control unit 210 is programmed to process one or more of these factors to generate the step by-step instructions for placing the products 120 onto a loading conveyor and/or stacking and orienting the products 120 in the cargo space 110 in an optimized way for safety of the products 120, shifting weight, and future unloading. Par.12,) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the preference database features for the same reasons it is useful in High-namely, to provide more efficient stacking of the products in the cargo space of the delivery vehicle, safer transportation of the products, and more efficient retrieval of the products from the cargo area of the delivery vehicle when the products are delivered to the retail sales facilities (High: Par.48).  Moreover, this is merely combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 18, Izawa in view of High and Sun teaches claim 13. 
said DLU database comprises gross weight data and said CLU database comprises maximum load data and further comprising performing steps (d), (f) and (g) by employing said gross weight and maximum load data. ( page 4 paragraphs 5-8,  (Expression 1) Weight per flight = (Product A: Order quantity (XX) ÷ Number of containers per box (X1) × weight of one box (Y1)) + (Product B: Order quantity (YY) ÷ 1 Number of accommodation per box (X2) × weight of one box (Y2)) + (product C: order quantity (YY) ÷ number of accommodation per box (X3) × weight of one box (Y3)). Similarly, the volume per flight can be obtained as shown in the following (Formula 2).   (Expression 2) Volume per flight = (Product A: Order quantity (XX) ÷ Number of containers per box (X1) × Volume of one box (Z1)) + (Product B: Order quantity (YY) ÷ 1 Number of accommodation per box (X2) × volume of one box (Z2)) + (product C: order quantity (YY) ÷ number of accommodation per box (X3) × volume of one box (Z3)). Then, based on the obtained volume and weight of the ordered item, vehicle allocation information such as the number of vehicles to be transported or the vehicle type is obtained based on the transportation information database 23. Page. 7 paragraph 2, Packaging information storage means (22) for storing at least one of the packaging information representing the external dimensions, volume and weight of the packaging form set for each kind of the ordered product; Transport information storage means (23) for storing at least one of the transport information indicating the volume of the loading platform, the mounted weight and the transport route set for each type of transport vehicle for delivering the ordered item to the customer. ), When the order information input means (21) is input, an order according to the order information input means (21) is loaded based on the packaging information storage means (22) and the transport information storage means (23). A vehicle allocation information calculation means (24) in which the minimum required number of vehicles to be transported or the vehicle type of the transport vehicle is required; Vehicle allocation information input means (25) for inputting vehicle allocation information of the type and number of transport vehicles previously arranged according to the prospect;) 
As per claim 19, Izawa in view of High and Sun teaches claim 13. 
Izawa in view of High and Sun teaches  perform steps (d), (e) and (f).  
While Izawa teaches DLU database ( Page 3, paragraph 7,  A packaging information database 22 that is packaging information storage means for storing at least one of the packaging information representing the external dimensions, volume and weight of the set packaging form, and for delivering the ordered product to the customer  ), Izawa does not explicitly teaches  placement direction, maximum stack and orientation data and further comprising employing the placement direction, maximum stack and orientation data items. however, this is taught by High ( par.24, determine, based on data representing at least one of size, weight, and product characteristic parameters for one or more products 120 on an electronic packing list, at least one of size and shape parameters of the cargo space 110 of the delivery vehicle, and one or more packing rules for the products 120, a loading location and orientation for each of the products 120 in the cargo space 110 of the delivery vehicle where the products 120 designated for delivery to the retail sales facility 140 are to be loaded. the control unit 210 is programmed to generating the step-by step instructions for loading the products 120 into the cargo space 110 based on packing rules including but not limited to: lighter cases and products on top of heavier products and cases, even weight distribution when Stacking the products 120, maximum cube before the maximum weight is reached, crush factors, full pallet freight vs. non-full pallet freight, conveyable vs. non-conveyable freight, unloading order needed, or the like. The control unit 210 is programmed to process one or more of these factors to generate the step by-step instructions for placing the products 120 onto a loading conveyor and/or stacking and orienting the products 120 in the cargo space 110 in an optimized way for safety of the products 120, shifting weight, and future unloading. Par.12, stacking limitations of the products. ) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the product placement direction, orientation, and maximum 


As per claim 20, Izawa in view of High and Sun teaches claim 1. Izawa further teaches:
Allocable Quantity and unit Allocable Volume calculated for each IDLU and for each CLU for each item. (page 4 paragraph 5,   In step 220, vehicle allocation information such as the number of vehicles allocated or the vehicle type of the transport vehicle is obtained in accordance with the ordered product, and the packaging information database 22 and the transport information database 23 are obtained from the type of the order information and the vehicle model of the transport vehicle. Based on this, for example, the volume or weight per delivery flight is obtained. page 6paragraph 1, Transport information storage means (23) for storing at least one of the transport information indicating the volume of the loading platform, the mounted weight and the transport route set for each type of transport vehicle for delivering the ordered item to the customer. )When, When the order information input means (21) is input, an order according to the order information input means (21) is loaded based on the packaging information storage means (22) and the transport information storage means (23). A transport vehicle management system comprising a dispatch information calculation means (24) for obtaining a minimum required number of transport vehicles to be transported or a vehicle type of the transport vehicle.) Izawa does not explicitly teaches contrasting a lookup table. however, this is taught by Sun (Fig.4A-F, par.39, par.43-46, shipping order table, delivery block table) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the database table features for the same reasons it is useful in Sun-namely, to arrange and format data employable by the order/vehicle assignment application to assign shipping orders to delivery vehicles. (Sun; Par.39) Moreover, this is merely combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claims 3,10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over IZAWA et al., (JP 2005-178958 A)  in view of High et al (US 2017/0161673) in further view of Sun et al( US 2015/0081360 A)in further view of Tian at al ( US8,560461 B1)
As per claim 3, Izawa in view of High and Sun teaches claim 1. Izawa does not explicitly teach:

While Izawa teaches for the IDLUs, but not a given item are homogeneous.   However, this is taught by Tian,( Col.16 lines 21-37,  For example, if an item package includes different types of items (e.g., both books and clothing items), the item package data may be sorted into separate queues for books and for clothing items (e.g., to take advantage of cheaper shipping methods for media items or other specialized transportation services). In another example, if an item package includes Some fragile items, these may be sorted into a different queue than non-fragile items. In some embodiments, items may all be placed in a single queue, and may be ordered in the queue according to one or more item parameters, as described herein. For example, in one embodiment, items in each queue (or in a single queue) may be ordered by length or weight (e.g., when packing guidelines specify that the largest and/or heaviest items should be placed in containers first), or by quantity (e.g., so that items for which multiple copies are ordered are placed in containers first and single items are used to fill in any remaining space in each container.) Col.6 lines 25-35, In other cases it may be beneficial to store similar items together to make better use of inventory space. In some embodiments, such as that illustrated in FIG. 2, an inventory area within inventory 130 may include both similar items stored together, Such as on one shelf, and different items stored together, Such as on another shelf. In this example, storing different compact discs (CDs) together on a single inventory shelf, as shown in inventory area 235b, may use the available inventory space more efficiently than storing one CD among other items of greatly differing size and shape. Such electronic devices, clothing, or other items.) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the homogeneous features for the same reasons it is useful in Tian-namely, to determine the best (i.e., the most labor efficient, quickest, and/or cost efficient) combination of items per shipment, depending on the type and quantity of items in an item package, available box sizes and their capacity and shipping costs, and other variables. (Tian: Col.8 line 3-7).  Moreover, this is merely combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 10, Izawa in view of High and Sun teaches claim 1. Izawa further teaches: 
While Izawa teaches each IDLU, Izawa does not teach  a first round homogeneous allocation by determining a full container quantity for each item and determining an unallocated remaining item quantity.  However, this is taught by Tian,( Col.16 lines 21-37,  For example, if an item package includes different types of items (e.g., both books and clothing items), the item package data may be sorted into separate queues for books and for clothing items (e.g., to take advantage of cheaper shipping methods for media items or other specialized transportation services). In another example, if an item package includes Some fragile items, these may be sorted into a different queue than non-fragile items. In some embodiments, items may all be placed in a single queue, and may be ordered in the queue according to one or more item parameters, as described herein. For example, in one embodiment, items in each queue (or in a single queue) may be ordered by length or weight (e.g., when packing guidelines specify that the largest and/or heaviest items should be placed in containers first), or by quantity (e.g., so that items for which multiple copies are ordered are placed in containers first and single items are used to fill in any remaining space in each container.) Col.6 lines 25-35, In other cases it may be beneficial to store similar items together to make better use of inventory space. In some embodiments, such as that illustrated in FIG. 2, an inventory area within inventory 130 may include both similar items stored together, Such as on one shelf, and different items stored together, Such as on another shelf. In this example, storing different compact discs (CDs) together on a single inventory shelf, as shown in inventory area 235b, may use the available inventory space more efficiently than storing one CD among other items of greatly differing size and shape. Such electronic devices, clothing, or other items.) It would have been obvious to one of the ordinary skill in the art before the filing date to 
  
As per claim 16, Izawa in view of High and Sun teaches claim 13. 
Izawa in view of High and Sun teaches  performing steps (d), (f) and (g)
while Izawa teaches group of IDLUs, Izawa  does not teach homogeneous and heterogeneous cartons and initially performing steps for homogeneous cartons and then performing the calculations for heterogeneous cartons.  However, this is taught by Tian,( Col.16 lines 21-37,  For example, if an item package includes different types of items (e.g., both books and clothing items), the item package data may be sorted into separate queues for books and for clothing items (e.g., to take advantage of cheaper shipping methods for media items or other specialized transportation services). In another example, if an item package includes Some fragile items, these may be sorted into a different queue than non-fragile items. In some embodiments, items may all be placed in a single queue, and may be ordered in the queue according to one or more item parameters, as described herein. For example, in one embodiment, items in each queue (or in a single queue) may be ordered by length or weight (e.g., when packing guidelines specify that the largest and/or heaviest items should be placed in containers first), or by quantity (e.g., so that items for which multiple copies are ordered are placed in containers first and single items are used to fill in any remaining space in each container.) Col.6 lines 25-35, In other cases it may be beneficial to store similar items together to make better use of inventory space. In some embodiments, such as that illustrated in FIG. 2, an inventory area within inventory 130 may include both similar items stored together, Such as on one shelf, and different items stored together, Such as on another shelf. In this example, storing different compact discs (CDs) together on a single inventory shelf, as shown in inventory area 235b, may use the available inventory space more efficiently than storing one CD among other items of greatly differing size and shape. Such electronic devices, clothing, or other items.) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the homogeneous and heterogeneous features for the same reasons it is useful in Tian-namely, to determine the best (i.e., the most labor efficient, quickest, and/or cost efficient) combination of items per shipment, depending on the type and quantity of items in an item package, available box sizes and their capacity and shipping costs, and other variables. (Tian: Col.8 line 3-7).  Moreover, this is merely combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.


Claim 4  and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over IZAWA et al., (JP 2005-178958 A)  in view of High et al (US 2017/0161673) in view of Sun et al( US 2015/0081360 A) in further view Hara et al., (US 2011/0295644 A1)
As per claim 4, 
calculating the allocable quantity Q of each IDLU based on properties of the CLUs ( page 4 paragraph 5,   In step 220, vehicle allocation information such as the number of vehicles allocated or the vehicle type of the transport vehicle is obtained in accordance with the ordered product, and the packaging information database 22 and the transport information database 23 are obtained from the type of the order information and the vehicle model of the transport vehicle. Based on this, for example, the volume or weight per delivery flight is obtained.) 
Izawa  does not explicitly teach the packing preferences, applying a preference however, this is taught by High  ( par.18, Such electronic data may include but is not limited to: size, weight, shape, and/or other product characteristic parameters associated with each of the products 120; size and shape parameters associated with the cargo space 110; and an electronic packing list and/or packing rules associated with the products 120. par.24, determine, based on data representing at least one of size, weight, and product characteristic parameters for one or more products 120 on an electronic packing list, at least one of size and shape parameters of the cargo space 110 of the delivery vehicle, and one or more packing rules for the products 120, a loading location and orientation for each of the products 120 in the cargo space 110 of the delivery vehicle where the products 120 designated for delivery to the retail sales facility 140 are to be loaded. the control unit 210 is programmed to generating the step-by step instructions for loading the products 120 into the cargo space 110 based on packing rules including but not limited to: lighter cases and products on top of heavier products and cases, even weight distribution when Stacking the products 120, maximum cube before the maximum weight is reached, crush factors, full pallet freight vs. non-full pallet freight, conveyable vs. non-conveyable freight, unloading order needed, or the like. The control unit 210 is programmed to process one or more of these factors to generate the step by-step instructions for placing the products 120 onto a loading conveyor and/or stacking and orienting the products 120 in the cargo space 110 in an optimized way for safety of the products 120, shifting weight, and future unloading. Par.12,) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the packing preference features for the same reasons it is useful in High-namely, to provide more efficient stacking of the products in the cargo space of the delivery vehicle, safer transportation of the products, and more efficient retrieval of the products from the cargo area of the delivery vehicle when the products are delivered to the retail sales facilities (High: Par.48).  Moreover, this is merely combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results. 
Izawa  does not explicitly teach theoretical maximum allocable quantity possible for a HKPC/459/US-62-space,  reduce the theoretical allocable quantity of the Q, however, this is taught by Hara( par.63, FIG. 7 illustrates a flowchart of an example method for adjusting the target throughput rate in response to a threshold capacity of a collection of units being reached. As illustrated by block 700, the method may include evaluating the process model (e.g., process model 305) to determine that a quantity of units within a collection of units has reached a threshold. In other examples, a lower-bound threshold may be utilized. For example, in some embodiments, the method may include evaluating the process model (e.g., process model 305) to determine that a quantity of units within the random access storage buffer is below 50% of the buffer's capacity.par.64-65) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the theoretical maximum allocable quantity features for the same reasons it is useful in Hara-namely, to reduce strain on the random 

As per claim 6, Izawa in view of High and Sun teaches claim 4. Izawa further teaches: 
recalculating the Q and for each IDLU comprising assigning an item weight and recalculating the Q based on a CLU maximum load property.  ( page 2 paragraph 8, the volume or weight of the packaging form per flight is large, and the number of dispatch vehicles If there is a shortage, or if the volume or weight of the packaging form per flight is small and the vacant space in the transport vehicle becomes large, it is possible to adjust changes in advance with customers, delivery time, delivery quantity, etc. Therefore, it is possible to improve the mounting efficiency of the transportation vehicle and reduce the transportation cost. Page 4, paragraph 3, The dispatch information calculating means 24 obtains the weight or volume per package route and the transportation route according to the order from the customer, and dispatch information such as the minimum number of dispatched vehicles or the type of transport vehicle,) 


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over IZAWA et al., (JP 2005-178958 A)  in view of High et al (US 2017/0161673) in view of Sun et al( US 2015/0081360 A) in view Hara et al., (US 2011/0295644 A1) in further view Odenheimer et al (US20130325672)

As per claim 5, Izawa in view of High and Sun teaches claim 2. Izawa does not explicitly teach: 
Izawa  teaches the dispatch load Q, Izawa  does not teach overriding of the Q by a preferred empirical value.  However, this is taught by Odenheimer ( par.74, At 418, the supplier representative may override the suggest replenishment order quantity values in the GUI. For example, the purchaser may believe that a larger quantity of a particular product should be ordered. The supplier representative may then update the suggested replenishment order quantity value ) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the override feature for the same reasons it is useful in Odenheimer-namely,  in a case where it is determined that that the presented suggested replenishment quantity is not acceptable (par.73).  Moreover, this is merely combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.



 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598.  The examiner can normally be reached on M-F: 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.A./Examiner, Art Unit 3628                  
                                                                                                                                                                                      /DANIEL VETTER/Primary Examiner, Art Unit 3628